Citation Nr: 0617536	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a generalized dermatitis, pruritic on thighs, legs, 
chest, upper arms and back with pustules on both hands and 
feet.

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision of the 
RO that, in part, denied a disability rating in excess of 50 
percent for a generalized dermatitis, pruritic on thighs, 
legs, chest, upper arms and back with pustules on both hands 
and feet.

In March 2005, the Board remanded the matter for additional 
development.

In July 2005, the veteran claimed entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The RO has undertaken development of this issue, but has not 
yet adjudicated it.  The claim is referred to the RO for 
appropriate action.  

The veteran was previously represented by a private attorney, 
who has informed the Board that he is retired from the 
practice of law.  In an April 2006 letter the Board advised 
the veteran that the attorney was no longer recognized as the 
veteran's representative.  He was afforded the opportunity to 
select another representative, but has not yet done so.  The 
April 2006 letter advised the veteran that if he did not 
select another representative, it would be presumed that he 
desired to represent himself.

Whether the claim for a disability rating in excess of 60 
percent for a generalized dermatitis, pruritic on thighs, 
legs, chest, upper arms and back with pustules on both hands 
and feet, from August 30, 2002, should be referred to the 
Director, Compensation and Pension Service, for 
extraschedular consideration, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's skin disability is shown to cover 50 percent of 
his body.


CONCLUSIONS OF LAW

The criteria for a 60 percent disability rating for a 
generalized dermatitis, pruritic on thighs, legs, chest, 
upper arms and back with pustules on both hands and feet, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 
7816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the January 2001 and March 2005 letters, the RO or 
VA's Appeals Management Center (AMC) notified the veteran of 
the applicable criteria for an increased rating.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The March 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision granting a 
60 percent disability rating for a generalized dermatitis, 
pruritic on thighs, legs, chest, upper arms and back with 
pustules on both hands and feet, in that an effective date 
for the grant is not being set in this decision.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  There are outstanding VA and non-VA treatment 
records; however, the question of entitlement to an 
evaluation in excess of 60 percent is being remanded so that 
the records can be obtained.  The veteran has also been 
afforded necessary examinations.

Further notice or assistance is not required to assist the 
veteran in substantiating the portion of his claim being 
decided in this decision.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has rated the veteran's service-connected skin 
disability as 50 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806, pertaining to eczema. A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2005)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

A.  Criteria Prior to August 30, 2002

Criteria in effect prior to August 30, 2002, a 50 percent 
rating is assigned where the skin disability is productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The most repugnant conditions could be referred to central 
office rating with several unretouched photographs.  Total 
ratings could be assigned without referral to central office 
in the most severe cases of pemphigus and dermatitis 
exfoliativa with constitutional symptoms.  38 C.F.R. § 4.118, 
Note following Diagnostic Code 7819 (2002).

Under the revised criteria, a 30 percent rating is assigned 
where the dermatitis or eczema covers 20 to 40 percent of the 
entire body, or 20 to 40 percent of the exposed areas 
affected; or, systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A rating of 60 percent is assigned 
where the dermatitis or eczema covers an area of more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 or 7816, 
pertaining to psoriasis (2005).

A 100 percent rating is provided for exfoliative dermatitis 
(erythroderma) with generalized involvement of the skin, plus 
systemic manifestations, and constant or near constant 
systemic therapy required during the past 12 months.  
38 C.F.R. § 4.118, Diagnostic Code 7817 (2005).

VA treatment records show that the veteran was diagnosed with 
both pustular psoriasis and seborrheic dermatitis in January 
2001, prior to undergoing a hip replacement, and was informed 
of the possibility of developing involvement of the scar 
postoperatively.

On VA examination in April 2003, the examiner noted 
generalized dry skin, poor hygiene, and nummular eczema 
affecting the skin of the arms and less than 20 percent of 
the exposed body.  There was no oozing, crusting, or 
disfigurement, and no systemic or nervous manifestation, or 
exceptionally repugnant lesion.  The veteran had not been 
treated with systemic steroids or other immunosuppressive 
medications in the last twelve months.

The report of a September 2005 VA examination reflects that 
the veteran's skin disability has been studied extensively, 
and that he is presently being treated for a third 
pseudomonas infection, especially involving the feet and 
legs.  The veteran reported being hospitalized several weeks 
earlier at a private facility in LaPlata, Maryland, and then 
again in July 2005 at the VA medical center (VAMC) in 
Washington, D.C.  Reportedly, his legs were not completely 
healed when discharged.  The examiner noted that the 
veteran's right foot was very painful and tender, and that 
the veteran took pain medication.

On examination, the veteran was confined to a mobile chair.  
His left foot had improved from earlier clinical visits; the 
surface of the entire right foot was raw, and the foot was 
denuded and swollen.  There was 2+ pitting edema on the right 
leg.  Excoriations were shown over his arms and forearms; the 
skin on the trunk appeared within normal limits.

The September 2005 examiner diagnosed the veteran with 
pustular psoriasis with recalcitrant recurrent pseudomonas 
infection, and recommended that the veteran be re-
hospitalized and that skin biopsies be repeated.  The 
examiner noted that the veteran was debilitated from his skin 
disability, unable to take care of himself, and very 
uncomfortable.  The examiner opined that the veteran's skin 
disability involved 50 percent of his skin, and that the 
veteran should be hospitalized and not discharged until he is 
able to ambulate without his skin breaking down.
  
Given the competent evidence that the veteran's skin 
disability currently involves 50 percent of his skin, the 
Board finds that the criteria for the maximum 60 percent 
disability rating for psoriasis under revised Diagnostic Code 
7806, or alternatively under Diagnostic Code 7816, are met.  

Because the veteran's disability is rated by analogy, the 
question arises as to whether the disability should be rated 
by analogy to exfoliative dermatitis, and if so, whether a 
100 percent rating could be provided for the disability.  The 
record does not contain sufficient information for the Board 
to make a determination at this point.  These questions will 
be considered in the remand section below.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

The record contains evidence of frequent hospitalizations for 
the service connected skin disease as well as evidence that 
the skin disease has prevented recent employment.  This 
evidence raises the question of entitlement to an 
extraschedular rating.  Since the Board cannot grant such a 
rating in the first instance, that question must also be 
considered in the remand section of this decision. 


ORDER

A 60 percent rating for a generalized dermatitis, pruritic on 
thighs, legs, chest, upper arms and back with pustules on 
both hands and feet, is granted.


REMAND

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The report of the September 2005 VA examination indicates 
that the veteran is confined to a mobile chair, and that he 
should be re-hospitalized until he is able to ambulate 
without his skin breaking down.  The report also indicates 
that the veteran had an appointment scheduled at the VA 
dermatology clinic later that same month. The claims folder 
does not contain hospital or treatment records for the period 
since September 2005.  VA is required to request these 
records.  38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 
2005).

Under 38 C.F.R. § 4.29, meritorious claims of veterans who 
are discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.

As noted, the veteran and most recent VA examiner reported 
recent treatment, including periods of hospitalization for 
the skin disease.  These records have not been obtained.  VA 
has an obligation to obtain them.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain from the 
Washington, D.C., VAMC all records of 
hospitalization and outpatient treatment 
for skin disabilities from April 2003 to 
the present, including the report of VA 
hospitalization in July 2005. 

2.  The AMC or RO should take the 
necessary steps to obtain records of the 
veteran's treatment for skin disease at 
the emergency room of Civista Hospital, 
LaPlata, Maryland in August 2005.

3.  The AMC or RO should ask the examiner 
who provided the September 2005 VA 
examination to review the claims folder 
and clarify whether the veteran's skin 
disease is equivalent to exfoliative 
dermatitis; and if so whether there is 
generalized body involvement, systemic or 
constitutional manifestations, or whether 
it requires near constant systemic 
therapy.  If the examiner is unable to 
answer these questions, another physician 
may review the claims folder and provide 
the necessary information.

All recommended examinations should be 
conducted.

4.  If after the preceding development, 
the AMC or RO is unable to grant a 100 
percent schedular rating, it should refer 
this case to VA's Director of 
Compensation and Pension or Under 
Secretary for Benefits for a 
determination as to whether the veteran 
is entitled to an extraschedular rating 
in excess of 60 percent for generalized 
dermatitis, pruritic on thighs, legs, 
chest, upper arms and back with pustules 
on both hands and feet.

5.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case, before returning it to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


